        Case 1:20-cr-00119-DLC Document 30 Filed 04/13/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                           CR 20–119–BLG–DLC

                      Plaintiff,

 vs.                                                         AMENDED ORDER

 MICHAEL JACOB BERBERICK,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on March 26, 2021. (Doc. 27.) Neither party

objected and therefore they are not entitled to de novo review. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge Cavan recommends that this Court accept Mr. Berberick’s plea of

guilty after he appeared before him pursuant to Rule 11 of the Federal Rules of

Criminal Procedure, and entered a guilty plea to one count of being a prohibited



                                           1
         Case 1:20-cr-00119-DLC Document 30 Filed 04/13/21 Page 2 of 2



person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count III),

as set forth in the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

27), and I adopt them in full.

      Accordingly, IT IS ORDERED that Judge Cavan’s Findings and

Recommendation (Doc. 27) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Berberick’s motion to change plea

(Doc. 18) is GRANTED and Mr. Berberick is adjudged guilty as charged in Count

III of the Indictment.

      DATED this 13th day of April, 2021.




                                          2
